In a matrimonial action in which the parties were divorced by judgment dated August 28, 2002, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Eras, J.), dated June 6, 2005, as denied that branch of her motion which was to vacate the child support provisions in the stipulation of settlement.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff argues that the provisions of the judgment of divorce concerning the parties’ child support obligations and the stipulation upon which it was based violated the Child Support Standards Act because they failed to articulate the reasons the parties chose to deviate from the guidelines. We disagree. The Supreme Court correctly concluded that the stipulation complied with the statute (see Gallet v Wasserman, 280 AD2d 296 [2001]).
The plaintiff’s remaining contentions are without merit. Mastro, J.E, Goldstein, Lifson and Garni, JJ., concur.